                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                                BEAUFORT DIVISION

Ted D. Ellis and Teresa Ellis, )                   C/A No.: 9:19-cv-2163-RMG-MGB
                               )
       Plaintiffs,             )
                               )
               v.              )
Cody C. Kirkman, Individually; )
Amber Swinehammer,             )
Individually; Lindsey Gibson,  )
Individually; Cody C. Kirkman, )
Amber Swinehammer, and         )
Lindsey Gibson, as Agents/     )
Officers of Town of Bluffton   )
Police Department; and Town of )
Bluffton Police Department,    )
                               )
               Defendants.     )
___________________________)

To: Arie D. Bax, attorney for Plaintiff;
                 ___________________________________________

                         MEMORANDUM IN SUPPORT OF
                      DEFENDANTS’ JOINT MOTION TO STAY
                  ___________________________________________

        The Defendant Cody C. Kirkman, with the joinder of remaining Defendants, by and

through the undersigned Counsel, sets forth the following as their Memorandum in

Support of their Joint Motion to Stay all activity in the instant matter for a period of no less

than 90 days.

        Defendants so move in light of an on-going and parallel criminal investigation into

the events which form the basis of the causes of action put forth by Plaintiffs in their

Complaint. As demonstrated in the record before this Court and herein, the Federal

Bureau of Investigations is conducting the parallel criminal investigation.




                                                                                              1
Doc # 239
             Officers Kirkman, Swinehamer and Gibson respectfully submits that the on-going

     criminal investigation by federal authorities profoundly limits their ability to properly

     participate in the litigation of the instant matter. Specifically, Defendants submit that they

     cannot participate in the litigation of the instant case and simultaneously safeguard the

     right against self-incrimination secured to them by the Fifth Amendment of the United

     States Constitution.

I.           APPLICABLE RULE

             FRCP 26(b) is entitled “Discovery Scope and Limits.”         FRCP 26(b)(1), which is

     entitled “Scope in General,” provides as follows:

             Unless otherwise limited by court order, the scope of discovery is as follows:
             Parties may obtain discovery regarding any nonprivileged matter that is
             relevant to any party’s claim or defense–including the existence,
             description, nature, custody, condition, and location of any documents or
             other tangible things and the identity and location of persons who know of
             any discoverable matter. For good cause, the court may order discovery of
             any matter relevant to the subject matter involved in the action. Relevant
             information need not be admissible at the trial if the discovery appears
             reasonably calculated to lead to the discovery of admissible evidence. All
             discovery is subject to the limitations imposed by [FRCP] 26(b)(2)(c).
             [Emphasis supplied].

             As stated above and as demonstrated below, Officer Kirkman submits that, in light

     of the on-going and parallel criminal investigation by federal authorities into the events

     which form the basis of the Plaintiffs’ Complaint, his participation in the activities identified

     within the Fourth Amended Scheduling Order issued by this Court on August 7, 2020 will

     force him to confront the troubling prospect of either waiving his Constitutionally

     guaranteed Fifth Amendment privilege against self-incrimination or repeatedly invoking

     this privilege to the severe detriment of his interests in the instant litigation. The remaining

     Defendants join in these concerns.

                                                                                                    2
     Doc # 239
II.       RELEVANT CHRONOLOGY AND FACTS

              A. INITIAL PHASE OF LITIGATION

          Plaintiffs Ted and Teresa Ellis initiated this action with the filing of a Summons and

  Complaint in the United States District Court of South Carolina, Charleston Division,

  dated August 2, 2019 by Attorney Arie D. Bax of the Beaufort Bar.1 In that Complaint,

  Plaintiffs bring various claims against Officer Cody C. Kirkman, Officer Amber

  Swinehamer, and Officer Lindsey Gibson, both individually and as agents/officers of Town

  of Bluffton Police Department and Town of Bluffton Police Department, following a traffic

  stop which resulted in Plaintiff Ted Ellis’s arrest on or about August 3, 2017.2

          Plaintiffs allege 42 U.S.C.A. §1983 violations of Ted Ellis’s constitutional right to

  be free from unreasonable seizure of his person and loss of marital consortium on behalf

  of Plaintiff Teresa Ellis, and negligence/gross negligence as to Defendants Kirkman,

  Swinehamer, and Gibson for use of excessive force during the arrest. 3 As to Defendant

  Town of Bluffton Police Department, Plaintiffs allege negligence/gross negligence,

  respondeat superior and negligent training/supervision of Defendants Kirkman,

  Swinehamer, and Gibson, loss of consortium, assault, and intentional infliction of

  emotional distress/outrage.

          The undersigned counsel filed an Answer on behalf of the then-served

  Defendants on September 9, 2019, Defendants Kirkman, Swinehamer, Town of

  Bluffton and its Police Department.4 Service defenses were preserved for named




  1 ECF No. 1.
  2 Id.
  3 Id.
  4 ECF No. 9.


                                                                                              3
  Doc # 239
Defendant Lindsey Gibson, now residing out of state. Thereafter, Counsel filed an

Amended Answer on November 8, 2019 on behalf of Defendants and the then-served

Lindsey Gibson.5

        This Court entered its initial Conference and Scheduling Order on September

10, 2019,6 but has amended the Scheduling Order, resulting in the current Fourth

Amended Scheduling Order on August 7, 2020.7 Concerning discovery, this Court

declared the following in its order:

        Discovery shall be completed no later than October 6, 2020. All discovery
        requests, including subpoenas duces tecum, shall be served in time for the
        responses thereto be served by this date. De bene esse depositions must
        be completed by discovery deadline. No extension of this deadline will be
        permitted without leave of court. No motions relating to discovery shall be
        filed until counsel have consulted and attempted to resolve the matter as
        required by Local Rule 7.02 (D.S.C).8

            B. FACTS RELEVANT TO INSTANT MOTION

        In light of current events surrounding the issues of racial tensions and law

enforcement, the events of August 3, 2017, described in the key allegation of Plaintiffs’

Complaint, have generated and continue to generate reporting by local media outlets. As

a result of requests for investigation by federal authorities, a parallel criminal investigation

commenced in June 2020. The Affidavit of Christy Scott, attorney of record for named

Defendants Cody Kirkman, Amber Swinehamer, Lindsey Gibson, and the Town of

Bluffton Police Department is before the Court with Exhibits including true and accurate

letters and records in the referenced case relevant to the pending Motion to Stay.9



5 ECF No. 11.
6 ECF No. 7.
7 See ECF No. 10, 13, 18, and 24.
8 ECF No. 24, p. 1, ¶ 3 (emphasis supplied by the Court).
9 EFC no. 3201 through 32-8.


                                                                                              4
Doc # 239
        In early June, largely based upon the current national events, the Federal Bureau

of Investigations received a request to investigate the facts underlying this action to

consider federal criminal charges against the individually named officers. Attached to

Scott’s Affidavit as Exhibit A is a copy of the letter of FBI Supervisory Special Agent John

Warrington advising that the Federal Bureau of Investigation has initiated a Civil Rights,

Color of Law inquiry into allegations of unlawful force by Officer Kirkman upon Ted Ellis. 10

        Civil defense counsel Scott worked with the officers to obtain criminal defense

counsel and the FBI investigation commenced. Defendant Cody Kirkman is represented

by Charleston attorney Lionel Lofton. Defendant Lindsey Gibson is represented by

Beaufort attorney Mike Macloskie. Since their retention of personal criminal counsel,

Counsel has worked with these attorneys to protect the rights of the officers involved and

have consulted with them on all discovery matters.11

        During consultation with Criminal Defense Counsel Lofton on September 2, 2020,

it was discovered that the federal investigation was continuing with consideration of

federal criminal charges against Officer Kirkman and potentially Defendants Swinehamer

and Gibson. When the FBI first sought to interview these responding officers, legal

counsel spoke with the federal attorneys who declined at that time to exclude officers

Swinehamer and Gibson from being potential subjects of the investigation. That stance

remains.12

        It became apparent that a Motion for Stay to protect the rights of the officers was

in order. The ongoing parallel criminal investigation by federal authorities severely limits



10 EFC no. 3201 through 32-8, Affidavit of Scott, Paragraph 3.
11 EFC no. 3201 through 32-8, Affidavit of Scott, Paragraph 4.
12 EFC no. 3201 through 32-8, Affidavit of Scott, Paragraph 9.


                                                                                           5
Doc # 239
the officers’ ability to properly participate in the litigation of the civil matter. This Motion

to Stay is needed to safeguard the officers’ rights against self-incrimination secured by

the Fifth Amendment of the United States Constitution and to allow them to comply with

the advice of their criminal counsel.13

         Attached to Attorney Scott’s Affidavit as Exhibit D is the September 3, 2020 letter

of Mr. Kirkman’s Legal Counsel, Lionel Lofton, which details his conversations with

Assistant US Attorney Garner indicating that they did not expect a prosecutorial decision

until late 2020 or early 2021 and that the FBI investigation was ongoing.         Attached as

Exhibit E is a second letter of Mr. Lofton of September 29, 2020, which confirms that

under his advice, Defendant Kirkman will stand on his report and will not provide

additional statements or sit for deposition in any matter related to the Ellis incident under

investigation. These letters demonstrate the limitations on the officers’ ability to properly

participate in the litigation of the civil matter and the need for a stay.14

            C. POTENTIAL FEDERAL INDICTMENT

         Given the absence of any conclusive information from federal law enforcement

authorities regarding the status of their parallel criminal investigation, logic dictates that

federal authorities are considering the entire spectrum of potential criminal offenses under

which an indictment or indictments could be returned against Officer Kirkman by a federal

grand jury. Further, federal authorities have advised that they cannot exclude officers

Gibson or Swinehamer from being the subject of potential criminal charges.




13   EFC no. 3201 through 32-8, Affidavit of Scott, Paragraph 10.
14   EFC no. 3201 through 32-8, Affidavit of Scott, Paragraph 11.

                                                                                              6
Doc # 239
 III.    ARGUMENT SUPPORTING STAY OF ALL ACTIVITY IN INSTANT MATTER

            A. FIFTH AMENDMENT PRIVILEGE IN CIVIL PROCEEDINGS

         When the instant litigation first arose, Officer Kirkman had been cleared after an

internal investigation by the Bluffton Police Department of any wrongful use of force. The

internal investigation into the August 3, 2017 incident alleged in the Complaint

commenced on August 27, 2017. The Use of Force investigation was conducted by

Lieutenant Joseph George and the report was entered by Lieutenant Joseph Babkiewicz

on October 25, 2017 and noted that the officers involved in the incident were Officers

Amber Swinehamer, Lindsey Gibson, and Cody Kirkman. The synopsis of the events

that transpired during the incident is in line with the incident report, arrest warrants, and

the statements given by the officers involved. The report concluded that Officer Kirkman

used a reasonable amount of force necessary to ensure compliance from an individual

who was being placed into custody.

         Officer Kirkman’s potential criminal exposure is a new development in this case,

thus the application of Officer Kirkman’s Fifth Amendment right against self-incrimination

were not necessarily contemplated until now.

                   i. Federal Courts

         As recognized by the United States Supreme Court in Maness v. Meyers, the Fifth

Amendment privilege against self-incrimination “has ancient roots.”15 The Supreme Court

further recognized as follows in Maness:

            This Court has always broadly construed its protection to assure that
            an individual is not compelled to produce evidence which later may
            be used against him as an accused in a criminal action. . . . The
            protection does not merely encompass evidence which may lead to

15   Maness v. Meyers, 419 U.S. 449, 461 (1975).

                                                                                           7
Doc # 239
            criminal conviction, but includes information which would furnish a
            link in the chain of evidence that could lead to prosecution, as well
            as evidence which an individual reasonably believes could be used
            against him in a criminal prosecution. [Hoffman v. United States, 341
            U.S. 479, 486 (1951).]16

        The Maness Court further elaborated by stating the following:

            In Kastigar, we recently reaffirmed the principle that the privilege
            against self-incrimination can be asserted ‘in any proceeding, civil or
            criminal, administrative or judicial, investigatory or adjudicatory.’17

        The Maness Court, further acknowledged that the Fifth Amendment privilege

against self-incrimination “is not a self-executing mechanism; it can be affirmatively

waived, or lost by not asserting it in a timely fashion.”18

        In United States v. Sharp, the Fourth Circuit wholly adopted Maness and Hoffman:

            The fifth amendment’s protection against self-incrimination applies in
            any type of proceeding whether civil, criminal, administrative,
            investigatory, or adjudicatory. [Maness, 419 U.S. at 464]. And it
            applies not only to evidence which may directly support a criminal
            conviction, but to “information which would furnish a link in the chain
            of evidence that could lead to prosecution, as well as evidence which
            an individual reasonably believes could be used against him in a
            criminal prosecution.” [Id. at 461 (citing Hoffman, 341 U.S. at 486)].19

                   ii. South Carolina Courts

        Out of an abundance of caution, though at the time of filing this Motion there is no

pending state law enforcement investigation into the events occurring on or about August

3, 2017, a review of state law concerning Officer Kirkman’s privilege against self-




16 Maness, 419 U.S. at 461 (citations omitted) (emphasis added).
17 Id., at 464, referring to Kastigar v. United States, 406 U.S. 442, 444 (1972) (citations
omitted) (emphasis supplied).
18 Maness, 419 U.S. at 466 (emphasis supplied).
19 United States v. Sharp, 920 F.2d 1167, 1170 (4th Cir. 1990).


                                                                                          8
Doc # 239
incrimination would be prudent. Fortunately, such a review may be done succinctly, as

the South Carolina Supreme Court, like the Fourth Circuit in Sharp, adopted Maness and

Hoffman.

         In Grossheusch v. Cramer, the South Carolina Supreme Court recognized the

following:

             Both the Fifth Amendment to the United States Constitution and
             Article I, Section 12 of the South Carolina Constitution declare that
             no person shall be compelled to be a witness against himself in any
             criminal case. In interpreting the Fifth Amendment, the privilege
             against self-incrimination has been explained in practical terms as
             an assurance that an individual will not be compelled to produce
             evidence or information which may be used against him in a later
             criminal proceeding. [Maness, 419 U.S. at 461]. The settled law
             provides that the privilege extends not only to answers that would
             themselves support a criminal conviction, but also to answers
             furnishing a link in the chain of evidence needed to prosecute an
             individual. [Hoffman, 341 U.S. at 486].20

             That a party has invoked the privilege against self-incrimination,
             however, does not end the matter. Instead, it is well-settled that an
             invocation of the privilege is confined to instances where a person
             has reasonable cause to apprehend danger from his answer. Id.21

         The Grossheuch Court, also adopted Sharp in its analysis:

             The Fourth Circuit has instructed that a court judging the invocation
             of the privilege against self-incrimination asks first whether the
             information is incriminating in nature, and second, whether there is a
             sufficient possibility of criminal prosecution to trigger the privilege.
             [Sharp, 920 F.2d at 1170 – 71]. In determining whether the
             information is incriminating, the Sharp court recognized that at least
             two categories of potentially incriminating questions exist. First, there
             are questions whose incriminating nature is evident on the question’s
             face in light of the question asked and the surrounding
             circumstances. Id. at 1170. Second, there are questions which

20   Grossheusch v. Cramer, 659 S.E.2d 112, 117 (S.C. 2008) (emphasis added).
21   Id. (emphasis added).

                                                                                         9
Doc # 239
            though not overtly incriminating, can be shown to be incriminating
            through further contextual proof. Id.22

        Ultimately, the Grosshuesch Court, 659 S.E.2d at 119, recognized the following:

            . . . courts have nonetheless instructed that the question of
            application of the privilege is one for the court, and that the guiding
            principle in a self-incrimination inquiry is the objective
            reasonableness of a witness’s claimed fear of future prosecution.
            Sharp, 920 F.2d at 1171.23

            B. APPLICABLE LEGAL STANDARD FOR IMPOSING A STAY UPON
               CIVIL PROCEEDINGS WHEN CONFRONTED WITH A PARALLEL
               CRIMINAL INVESTIGATION

                   i. Analysis of Standard Previously Applied in this District

        Courts within this District have previously considered motions for stay on grounds

similar to the grounds invoked by Officer Kirkman and the remaining Defendants in this

instant motion.

        By way of illustration, in Harbor Town Yacht Club Boat Slip Owner Ass’n v. Safe

Berth Management, Inc., Judge Duffy explained the circumstances under which the

defendants sought a stay in that case.24 In Harbor Town Yacht, federal authorities had

begun a criminal investigation into the dredging activities of Safe Harbor and SIDA and

subsequently witnesses were subpoenaed to testify at a federal grand jury hearing and it

was likely that a federal indictment was forthcoming. Under these circumstances, Judge

Duffy explained:

            Defendants now move that this civil litigation be stayed until the
            federal criminal investigation is complete. Defendants allege that
            such a stay is necessary to prevent duplicative efforts by the court

22 Grosshuesch, 659 S.E.2d at 117-18.
23 Grosshuesch, 659 S.E.2d at 119 (emphasis supplied).
24 Harbor Town Yacht Club Boat Slip Owner Ass’n v. Safe Berth Management, Inc., 411

F. Supp.2d 641, 643 (D.S.C. 2005).

                                                                                       10
Doc # 239
            and to prevent Defendants’ officers from being compelled to
            assert their Fifth Amendment privilege against self-
            incrimination, thus thwarting Defendants’ ability to testify as to
            relevant facts in the civil case. A stay would also prevent the
            exposure of Defendants’ criminal defense in advance of the criminal
            trial and would not unduly prejudice Plaintiff’s case.25

        Judge Duffy began his analysis of the defendants’ motion to stay by pointing to the

fact that the court has authority to stay civil proceedings pending the resolution of criminal

investigations.26   Moreover, he emphasizes that “the power to stay proceedings is

incidental to the power inherent in every court to control the disposition of the cases on

its docket with economy of time and effort for itself, for counsel, and for litigants.”27

Because of the frequency with which civil and regulatory laws overlap criminal laws,

American jurisprudence contemplates the possibility of simultaneous or virtually

simultaneous parallel proceedings and the Constitution does not mandate the stay of civil

proceedings in the face of parallel criminal proceedings.28 “Nevertheless, a court may

decide in its discretion to stay civil proceedings, postpone civil discovery, or impose

protective orders and conditions ‘when the interests of justice seem to require such action,

sometimes at the request of the prosecution, [. . .] sometimes at the request of the

defense[.]’”29



25 Id. [emphasis added].
26 Id., 411 F.Supp.2d at 643-44 (citing St. Paul Fire and Marine Ins. v. United States, 24
Cl.Ct. 513 (1991); Campbell v. Eastland, 307 F.2d 478 (5th Cir. 1962)).
27 Landis v. North American Co., 299 U.S. 248, 254 (1936).
28 SEC v. Dresser, 628 F.2d 1368, 1374 – 75 (D.C.Cir. 1980); see also Keating v. OTS,

45 F.3d 322, 324 (9th Cir. 1995) (“[t]he Constitution does not ordinarily require a stay of
civil proceedings pending the outcome of criminal proceedings.”).
29 Dresser, 628 F.2d at 1375 (quoting [Kordel, 397 U.S. at 12, n. 27]; United States v. Any

and All Assets of That Certain Business Known as Shane Co., 147 F.R.D. 99, 101
(M.D.N.C. 1992)) (“[t]he public has an interest in law enforcement which may, under
proper circumstances, be given priority over concurrent civil proceedings.”); cf. United

                                                                                           11
Doc # 239
        Under the Harbor Town Yacht Club analysis, to support a stay of a civil case during

a criminal investigation, the moving party must show that the two proceedings are related

and substantially similar so that the same evidentiary material likely will be involved and

that the government’s case may be compromised.30 In determining whether to stay civil

proceedings, the Court must also balance any substantial harm to the civil claimant and

his interest in obtaining a prompt and fair resolution of the civil action concerning property

in which he may have an interest against the moving party’s interest in preserving the

integrity of his criminal investigation and the narrow scope of criminal discovery. 31 The

appropriateness of a stay is determined on a case-by-case analysis.32

        However, in that matter, after evaluating their motion in light of the circumstances

confronted by the parties as well as the above-stated precedent, Judge Duffy ultimately

decided against imposing the stay sought by the defendants in Harbor Town Yacht Club.33

                  ii. Analysis of Standard from Ashworth

        In Harbor Town Yacht Club, Judge Duffy followed the standard established by the

court in Ashworth v. Albers Medical, Inc.34 The Ashworth Court, articulated the following

standard, and, in doing so, relied upon Keating, another case cited by Judge Duffy:

            In Keating, the Ninth Circuit stated that the following factors should
            be considered in the exercise of that discretion:



States v. Georgia Pacific Corp., 562 F.2d 294, 296 (4th Cir. 1977) (noting that a motion
to stay proceedings is committed to the sound discretion of the court); Ashworth v. Albers
Medical, Inc., 229 F.R.D. 527, 530 (S.D.W.Va.2005).
30 Shane Co., 147 F.R.D. at 101.
31 Id.
32 Afro-Lecon, Inc. v. United States, 820 F.2d 1198, 1202 (Fed.Cir. 1987); Dresser, 628

F.2d at 1375; Ashworth, 229 F.R.D. at 530-31.
33 Harbor Town Yacht Club, 411 F.Supp.2d at 645.
34 Harbour Town Yacht Club, 411 F. Supp. 2d 641, 644 (citing Ashworth v. Albers Medical,

Inc., 229 F.R.D. 527, 530 (S.D.W.Va.2005)).

                                                                                           12
Doc # 239
                 (1) the interest of the plaintiffs in proceeding
                 expeditiously with [the] litigation or any particular aspect
                 of it, and the potential prejudice to plaintiffs of a delay,
                 (2) the burden which any particular aspect of the
                 proceedings may impose on defendants; (3) the
                 convenience of the court in the management of its
                 cases, and the efficient use of judicial resources; (4) the
                 interests of persons not parties to the civil litigation; and
                 (5) the interest of the public in the pending civil and
                 criminal litigation.35

        These same or substantially similar factors have been adopted by other courts. 36

Other courts have noted the importance that the party moving for a stay show that the

parallel proceedings are related and involve substantially similar issues.37 The propriety

of a stay is determined on a case-by-case analysis.38


                 iii. Analysis of Standard from Walsh Securities

        As the federal investigation has just launched, Officer Kirkman cannot represent

to this Court that an indictment has been returned against him concerning the August 3,

2017 incident that is at issue in the present litigation. What is clear is that Officer Kirkman

is the subject of an FBI letter to his Police Chief stating a federal investigation against him

directly resulting from force employed in this arrest was being commenced in June 2020.39

It is also in the record before this Court that Criminal Counsel Lofton in a letter before this


35 Keating v. OTS, 45 F.3d 322, 325 (9th Cir.1995).
36 Trustees of Plumbers & Pipefitters Nat’l Pension Fund v. Transworld Mechanical, Inc.,
886 F.Supp. 1134, 1139 (S.D.N.Y. 1995) (noting substantially same factors as Keating).
[other citations omitted].
37 United States v. Mellon Bank, N.A., 545 F.2d 869 (3rd Cir. 1976); SEC v. Healthsouth

Corp., 261 F.Supp.2d 1298, 1326 (N.D.Ala. 2003); Shane Co., 147 F.R.D. at 101; St.
Paul Fire & Marine Ins. Co., 24 Cl.Ct. at 515.
38
   Afro-Lecon, Inc., 820 F.2d at 1202; Dresser, 628 F.2d at 1375; Ashworth, 229
F.R.D. at 530-31 [emphasis added].
39 EFC no. 3201 through 32-8, Affidavit of Scott, Paragraph 3, Exhibit A.


                                                                                            13
Doc # 239
Court expresses that his legal advice to his client is that he not provide statements,

affidavits or depositions in either the civil or federal cases to protect his Fifth Amendment

right against self-incrimination.40 We are at the deposition stage of this case and these

Defendants cannot proceed without being forced to abandon their fifth amendment

privilege.

            Officer Kirkman   and the joining Defendants respectfully urge this Court to

favorably consider the instant motion and issue an order by which all activity in the instant

matter is stayed, and, in doing so, he respectfully directs the Court’s attention to the

decision issued in Walsh Securities and relied upon by this Court in granting the

defendant’s motion to stay in Reeves v. Town of Cottageville.41

        In Walsh Securities, a federal court in New Jersey confronted a motion by several

defendants to stay proceedings in a civil action pending the outcome of a parallel criminal

investigation.42 In Walsh Securities, the plaintiff initiated a civil suit against multiple

defendants for RICO violations, common-law fraud claims, and breach of contract claims

against various defendants.43 After suit was filed, the United States Attorney’s Office

began investigating whether the transactions at issue in the suit amounted to criminal

conduct.44 Several of the named defendants confirmed that they were the targets of said

investigation and subsequently moved for a stay of the civil proceedings pending the




40 EFC no. 3201 through 32-8, Affidavit of Scott, Paragraph 11, Exhibits D and E.
41 Reeves v. Town of Cottageville, No. 2:12-CV-02765-DCN, 2013 WL 1566635, at *1
(D.S.C. Apr. 12, 2013) (citing Walsh Securities, Inc., v. Cristo Property Management, Ltd.,
7 F.Supp.2d 523 (D.N.J. 1998))
42 Walsh Securities, 7 F.Supp.2d at 525-26.
43 Id.
44 Id.


                                                                                          14
Doc # 239
outcome of the criminal investigation.45 The individuals argued that they “[could not] fully

participate in civil discovery and protect their Fifth Amendment rights.”46

        The Court in Walsh Securities began its analysis by articulating the following

standard:47

            A court has discretion to stay a case if the interests of justice require
            it.48 A stay of a civil case where there are pending criminal
            proceedings is not constitutionally required, however, it may be
            warranted in certain circumstances.49

            A stay of a civil case is an “extraordinary remedy.”50 The factors to
            be considered in deciding whether to grant a stay include: 1) the
            extent to which the issues in the criminal and civil cases overlap; 2)
            the status of the case, including whether the defendants have been
            indicted; 3) the plaintiff’s interest in proceeding expeditiously
            weighed against the prejudice to plaintiff caused by a delay; 4) the
            private interests of and burden on defendants; 5) the interests of the
            court; and 6) the public interest.51

        In analyzing the first of the six (6) factors, the extent to which the civil and criminal

cases overlapped, the Court in Walsh Securities held that the similarity of issues has been

termed “the most important issue at the threshold” in determining whether or not to grant

a stay.52 The Court reasoned that there was no dispute that the relevant civil and criminal

cases involved many of the same issues arising out of the.53 The fact that the parallel


45 Id.
46 Id. [emphasis added].
47 Walsh Securities, 7 F.Supp.2d at 526-27.
48 United States v. Kordel, 397 U.S. 1, 12 n. 27 (1970).
49 Trustees of Plumbers and Pipefitters National Pension Fund v. Transworld Mechanical,

Inc., 886 F.Supp. 1134, 1138 (S.D.N.Y.1995).
50 Weil v. Markowitz, 829 F.2d 166, 174, n. 17 (D.C.Cir. 1987).
51 Trustees of Plumbers & Pipefitters Nat’l Pension Fund, 886 F.Supp. at 1139 (emphasis

added).
52 Walsh Securities, 7 F.Supp.2d at 527 (citing Milton Pollack, Parallel Civil and Criminal

Proceedings, 129 F.R.D. 201, 203 (1989)) (emphasis added).
53 Id., 7 F.Supp.2d at 527.


                                                                                              15
Doc # 239
criminal investigation largely involved the same transactions as the civil complaint

weighed heavily in favor of a stay.54

        As in Ashworth, the Court in Walsh Securities, began its analysis of the second of

the six (6) factors by acknowledging that while not an absolute bar, pre-indictment

requests for stays are generally denied. Notwithstanding the general rule, the Court in

Walsh Securities, continued with its analysis, finding that each case must be evaluated

individually on its merits.55 The Court stated that “[i]t is ‘still possible’ to obtain a stay,

even though an indictment or information has not yet been returned, if the Government is

conducting an active parallel criminal investigation.”56 In that case, though no indictments

had been handed down, the Government had executed search warrants and issued

subpoenas to several defendants, the defendants had been informed that they were

targets of the criminal investigation, and the Government had indicated to the Court that

the investigation was continuing.57 The Court continued in its analysis that although no

indictments had been returned, the action presented a strong case for a stay as

“interrogatory and deposition discovery poses a substantial risk of self-incrimination.”58

        The Court in Walsh Securities determined that the plaintiff would not be prejudiced

if it granted the defendants’ motion, and, therefore, it determined that the third of the six

(6) factors supported the imposition of a stay.59 Among the considerations the Court




54 Id.
55 Volmar Distributors, Inc. v. New York Post Co., 152 F.R.D. 36, 38 (S.D.N.Y. 1993).
56 Walsh Securities, 7 F.Supp.2d at 527 (citing Parallel Proceedings, 129 F.R.D. at 204)

(emphasis added).
57 Id., 7 F.Supp.2d at 527.
58 Id. (emphasis added).
59 Id., at 528.


                                                                                            16
Doc # 239
made were the potential for memories to fade or assets to dissipate.60 In the instant case,

as the entirety of the events complained of in this matter are captured by multiple body-

worn and vehicle-dash mounted cameras, the potential for memories to fade regarding

this incident is highly unlikely. Additionally, the Court pointed to the fact that delays in

civil cases are quite common and avoidance of such delays should not outweigh the

interests of justice.61

        In assessing the burden upon the various defendants, the fourth of the six (6)

factors, the Court in Walsh Securities reasoned that if the civil case were to proceed, the

individual defendants in the matter who were targets of the federal investigation would be

forced to choose between waiving their Fifth Amendment rights and defending

themselves properly in the civil lawsuit or asserting the privilege and probably losing the

civil case.62 Further, the Court stated that although the Supreme Court has held that it is

not unconstitutional to force a defendant into this choice,63 a court may nevertheless

exercise its discretion to stay the civil case in the interests of justice.64 Ultimately, the

Court in Walsh Securities determined that staying all answers, interrogatory and

deposition discovery would avoid placing the defendants in this position.65

        In evaluating the court’s interests, the fifth of six (6) factors in the standard, the

Court in Walsh Securities determined that “[w]ithout a stay, interrogatory and deposition

discovery would likely cause inefficiency, because several defendants will be forced to




60 Id.
61 See id.
62 Id.
63 See Baxter v. Palmigiano, 425 U.S. 308, 318-19 (1976).
64 Brock v. Tolkow, 109 F.R.D. 116, 119 (E.D.N.Y. 1985).
65 Walsh Securities, 7 F.Supp.2d at 528.


                                                                                           17
Doc # 239
assert Fifth Amendment privileges.”66 The Court found that denying the stay would not

only burden the Magistrate Judge and the Court with having to decide a constant stream

of privilege issues, but that if some defendants were forced to assert the privilege while

others were not, it would be difficult or impossible to fairly apportion liability because of

the differing factual record among defendants.67         Although, it is not constitutionally

prohibited to force defendants into choosing between asserting their Fifth Amendment

privileges or adequately defending themselves in a civil suit, the Court in Walsh Securities

found that the substantial likelihood for an unjust result outweighs the efficiencies gained

by allowing the case to proceed.68

        Finally, concerning the public interest, the sixth and final factor, the Court in Walsh

Securities concluded that there is no harm to the public interest in granting a stay of the

civil case.69 In fact, the Court found that a stay in that case would benefit the public by

allowing the Government to conduct a complete, unimpeded investigation into potential

criminal activity, wherefore, the public interest weighs in favor of a stay.

        Thus, after concluding its analysis of all six (6) factors, the Court in Walsh

Securities, granted the motion and stayed “all interrogatory and deposition discovery” for

a period of nearly five (5) months from the date of the decision.

                  iv. Analysis of Standard from City of Demopolis

        In so urging the Court to favorably consider his instant motion, Officer Kirkman and

the joining Defendants also respectfully directs the Court’s attention to the decision issued




66 Id.
67 Id., at 528-29.
68 Id., at 529.
69 Id.


                                                                                            18
Doc # 239
in Doe 1 v. City of Demopolis.70 In City of Demopolis, a federal judge considered a stay

motion filed by a police officer under circumstances similar to the circumstances here. In

considering the officer’s motion to stay, the Court applied the identical six (6) factor

standard applied in Walsh Securities.71 However, the Court in City of Demopolis relied

upon different precedent in articulating the standard.72 Significantly, the Court stated that

“although many factors may be relevant, ‘the similarity of issues in the underlying civil and

criminal actions is considered the most important threshold issue in determining whether

to grant a stay.’”73

        In that case, the Court found that the issues in the criminal investigation and civil

trial was substantially similar and the plaintiff had not identified any significant prejudice

she would suffer if the proceedings were stayed. As a result, the Court found, within its

discretion, that the interests of justice favor entry of a stay of the action in deference to

the pending, parallel criminal proceedings against the defendant officer in state court.74

            C. A STAY OF THE INSTANT CIVIL PROCEEDINGS IS WARRANTED, AND
               THIS COURT SHOULD GRANT OFFICER KIRKMAN’S INSTANT
               MOTION

        Under the standard analysis set forth in both Walsh Securities and City of

Demopolis, the stay sought by Officer Kirkman and the joining Defendants in their joint

motion is warranted.




70 Doe 1 v. City of Demopolis, 2009 WL 20593411 (S.D.Ala. 2009).
71 Id., at 2.
72 Id., at 3.
73 Id. (citing Dominguez v. Hartford Financial Services, Group, Inc., 530 F.Supp.2d 902,

906 – 07 (S.D.Tex. 2008)]; see also Fleming, 498 F.Supp.2d at 1039 (degree of overlap
is “the most important factor” because absent such overlap there would be no need for a
stay)) (internal citations omitted).
74 Id.


                                                                                           19
Doc # 239
         First and foremost, the issues in the on-going parallel criminal investigation being

conducted by federal authorities completely overlap with the issues associated with the

instant proceeding. Both the parallel criminal investigation and the Plaintiffs’ Complaint

target Officer Kirkman’s purported culpability in the August 3, 2017 incident involving

himself, Officer Swinehamer, Officer Gibson and Mr. Ellis which resulted in Mr. Ellis’s

injuries. Just as in both Walsh Securities and City of Demopolis, the similarity between

the two matters is, by way of great understatement, substantial. Further, the record before

the Court is clear that federal authorities decline to take any position that Defendants

Swinehamer and Gibson are not additional targets of the investigation.

         As discussed above, no indictment has been returned against Officer Kirkman by

a federal grand jury for any criminal offense associated with Mr. Ellis’s injuries on August

3, 2017. However, given the expansive news coverage and the correspondence from the

Federal Bureau of Investigation to the Chief of the Bluffton Police Department the parallel

criminal investigation chronicled Section II(B) above, as well as the letter of Mr. Kirkman’s

Legal Counsel Lionel Lofton which details his conversations with Assistant US Attorney

Garner indicating that they did not expect a prosecutorial decision until late 2020 or early

2021 and that the FBI investigation was ongoing, the threat of prosecution remains real

and present.75 Further as addressed in the record Criminal Counsel Lofton in a letter

before this Court expresses that his legal advice to his client is that he not provide

statements, affidavits or depositions in either the civil or federal cases to protect his Fifth

Amendment right against self-incrimination.76 As we are at the deposition stage of this




75   EFC no. 3201 through 32-8, Affidavit of Scott, Paragraph 13, Exhibits E and F.
76   EFC no. 3201 through 32-8, Affidavit of Scott, Paragraph 11, Exhibits D and E.

                                                                                            20
Doc # 239
case, these Defendants cannot proceed without being forced to abandon their fifth

amendment privilege and face profound exposure in any potential federal prosecution

that results from the on-going parallel criminal investigation.

        The Plaintiff would not be prejudiced if this Court granted Officer Kirkman’s instant

motion to stay these proceedings. Plaintiff’s counsel filed the Complaint in federal court

on August 2, 2019, slightly less than 24 months after the events of August 3, 2019. On

the other hand, as they still faces the potential for profound exposure in any potential

federal prosecution, Officer Kirkman and the joining named Defendants face the burden

of attempting to protect their financial interests in the instant civil litigation while

simultaneously attempting to safeguard their liberty interests in confronting any potential

indictment and prosecution that may result from the on-going parallel criminal

investigation by federal authorities.        Officer Kirkman and joining Defendants

unquestionably face the stark choice, described in Walsh Securities, of either waiving

their Fifth Amendment rights in order to defend themselves in the instant case or asserting

the privilege and potentially losing the instant case. Furthermore, any information that

Officer Kirkman or the joining officers provide in defending themselves in the instant case

could, as contemplated in Maness, Hoffman, Sharp, and Grossheusch, “furnish a link in

the chain of evidence” assembled by federal authorities and result in his indictment and

prosecution.

        Finally, Defendants respectfully submit that the public’s interest would be best

served by the Court granting his instant stay request, as a stay would allow federal

authorities to conduct a complete, unimpeded investigation into the events of August 3,

2017. Plaintiff’s counsel himself recognized the public’s interest in such an outcome in



                                                                                          21
Doc # 239
the statement he made to press at The Island Packet release on February 28, 2020 when

he stated that “[i]f we don't stand up when these things happen and make the public

aware, then it just keeps happening" and again in a statement to The Island Packet on

August 6, 2020 when he stated that he was aware of the federal criminal investigation

and that “[he] think[s] that it is a good thing that an independent body looks into these

kinds of things" and "I think it's good for the community" for authorities to conduct a

criminal investigation.

        Thus, Defendants respectfully urge this Court to grant the instant motion and

impose a stay upon all proceedings in the instant matter.

            D. DURATION OF STAY SOUGHT BY DEFENDANTS

        As he has discussed throughout his instant motion, Officer Kirkman moves this

Court to stay all proceedings in the instant matter for no less than 90 days. In assessing

the length of the stay for which he moves, Officer Kirkman is mindful of the decision issued

by Senior Judge Herlong, in Maracich v. Spears:

            The court is cognizant of the Plaintiffs’ concerns regarding an
            indefinite stay and finds that “an indefinite stay should not be
            granted.... The United States Supreme Court has stated that stay
            should be ‘not immoderate in extent and not oppressive in its
            consequence.’”77

        The facts and circumstances in Maracich are distinguishable from the facts and

circumstances here in that the parties who moved for a stay did so out of concern that

discovery would result in the disclosure of attorney-client privileged and work product

information generated in a related case.    78   Nonetheless, Judge Herlong relied upon


77 Maracich v. Spears, 2010 WL 358128, *3 (D.S.C. 2010) (citing Ashworth, 229 F.R.D.
at 532-33) (citations omitted).
78 2010 WL 358128, *1-*2.


                                                                                         22
Doc # 239
Ashworth in the above-quoted passage from his decision in Maracich, and he ultimately

imposed a stay of all proceedings in the case of six (6) months.

         The Court in Walsh Securities imposed a stay which lasted nearly five (5) months

(i.e. from June 9, 1998, the date of the Court’s decision, through November 1, 1998).

         The Court in City of Demopolis determined the duration of the stay it imposed as

follows:

         That said, the Court will not authorize an indefinite stay, but will instead
         monitor the criminal proceedings closely to ensure that this stay remains
         in place no longer than necessary. In that regard, Smith is ordered to file
         status reports every 60 days, with the first such report to be due on or
         before August 1, 2009. Those reports must, at a minimum, state the
         current posture of the state court proceedings, including any trial setting
         and other deadlines that might reasonably bear on the propriety of a
         continuing stay in this case. Additionally, Smith is ordered to notify the
         Court promptly in writing upon the conclusion of the Marengo County
         Circuit Court action.79

The Court in Fleming, one of the two (2) decisions primarily relied upon by the Court in

City of Demopolis, imposed a 90-day stay of the entire proceeding.80

         Likewise, Defendants respectfully submit that a stay of all activity in the instant

matter of no less than 90 days is appropriate. A stay of this length would cease all activity

in the instant matter until early 2021 at which time the issues could be reevaluated, and,

thereby, allow federal authorities sufficient time to conclude their on-going parallel

criminal investigation into the events of August 3, 2017.          As in City of Demopolis,

Defendants are perfectly willing to provide this Court with status reports concerning the

on-going parallel criminal investigation at any interval it deems appropriate so that this



79   City of Demopolis, 2009 WL 2059311 at *4.
80   498 F.Supp.2d at 1041.

                                                                                          23
Doc # 239
Court may effectively monitor the investigation’s progress. Moreover, these reports would

provide the Court with sufficient and contemporaneous information by which it may

assess whether any extension of the stay after the initial 90-day period is warranted.

IV.     CONCLUSION

        Accordingly, Officer Kirkman and the joining Defendants respectfully submit that,

in light of the above provided facts, analysis, and argument, this Court should grant his

instant motion and stay all activity in the instant matter for no less than 90 days.

                                   Respectfully submitted.

                                   LAW OFFICES OF CHRISTY L. SCOTT, LLC

                            By:    s/Christy L. Scott________________
                                   Christy L. Scott, Federal ID No. 6215
                                   Post Office Box 1515, 108 Carn Street
                                   Walterboro, SC 29488
                                   (843) 782-4359

                                   ATTORNEY FOR DEFENDANTS
                                   Cody C. Kirkman, Individually and as an Officer of
                                   Town of Bluffton Police Department; Amber
                                   Swinehamer, (mistakenly spelled Swinehammer),
                                   Individually and as an Officer of Town of Bluffton
                                   Police Department; Lindsey Gibson, sued individually
                                   and as a former police officer of the Bluffton Police
                                   Department, and the Town of Bluffton Police
                                   Department

September 30, 2020

Walterboro, South Carolina




                                                                                         24
Doc # 239
